Citation Nr: 0010005	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-44 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether the veteran's disability compensation benefits 
were properly discontinued for the period from December 1, 
1992 to April 22, 1993.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $8,131.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to November 
1980.  This appeal arises from a February 1994 determination 
by the Buffalo, New York RO to discontinue the veteran's 
benefits for the period from December 1, 1992 to April 22, 
1993, due to 38 C.F.R. § 3.557.  A notice of disagreement was 
received in March 1994. A statement of the case was issued in 
September 1994, and a substantive appeal was received in 
October 1994.

A May 1994 decision of the Committee on Waivers and 
Compromises of the Buffalo, New York Regional Office (RO), 
denied the veteran's request for waiver of recovery of an 
overpayment of compensation benefits in the amount of $8,131.  
A notice of disagreement was received in August 1994.

This case was before the Board in March 1999 when it was 
remanded for additional development.


REMAND

In the case at hand, a February 1994 award action 
retroactively terminated the veteran's compensation benefits 
from December 1, 1992 to April 22, 1993 on the basis that he 
was rated incompetent by VA, had neither spouse nor child, 
was hospitalized at a VA facility, and had an estate which 
exceeded $1,500.  See 38 C.F.R. § 3.557.  Because the veteran 
had been paid $8,131 in VA disability compensation benefits 
for the period from December 1, 1992 to April 22, 1993, an 
overpayment of $8,131 was created.

The veteran and his representative contend, in essence, that 
the creation of the debt of $8,131 was the result of VA 
administrative error.  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor her failure to act contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).  
The veteran asserts that he was never advised that he would 
be ineligible to receive VA compensation benefits if his 
estate equaled or exceeded $1,500 while he was hospitalized 
at VA expense.  The veteran further asserts that while VA was 
aware as early as December 1992 that his estate exceeded 
$1,500.00 during a period of hospitalization, VA did not 
propose to terminate his benefits until October 1993.

In the March 1999 Remand, the Board noted that the RO had not 
yet addressed the issue of administrative error, nor did the 
September 1994 statement of the case (SOC) contain the laws 
and regulations concerning administrative error.  The Board 
directed the RO to formally adjudicate the issue of whether 
the overpayment in question was properly created for the 
period from December 1, 1992 to April 22, 1993, to include a 
determination as to whether the overpayment of benefits was 
the result of sole VA error.  The RO was directed to issue a 
supplemental statement of the case (SSOC) if the decision 
remained adverse to the veteran.

Moreover, review of the claims folder shows that the 
Committee on Waivers and Compromises of the Buffalo, New York 
RO denied the veteran's request for waiver of recovery of an 
overpayment of compensation benefits in the amount of $8,131 
in May 1994.  In the March 1999 Remand, the Board noted that 
a notice of disagreement to this action was received in 
August 1994; however, no SOC regarding that issue had been 
issued.  The Board directed the RO to furnish the veteran 
with a SOC concerning the issue of entitlement to waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $8,131.

In response to the Board's remand, the RO issued a 
memorandum, which states, in pertinent part:

A review of the veteran's claims folder 
shows that a Statement of the Case was in 
fact issued on September 13, 1994.  
Furthermore, a VA Form 9 was received 
from the veteran on October 5, 1994 on 
which the veteran requested a hearing at 
the local VA office.  The veteran 
appeared at the VA Regional Office in 
Buffalo, New York for a hearing on 
February 9, 1998.  Based on the evidence 
presented and the testimony given, a 
Supplemental Statement of the Case was 
issued by the Hearing Officer on March 3, 
1998.

Please be advised that it appears that 
the action detailed on the BVA remand 
dated March 25, 1999 has previously been 
completed by the VA Regional Officer in 
Buffalo, New York.

We are returning the remand to the BVA as 
no additional action is required at this 
time.

The Board notes that a SOC was issued in September 1994; 
however, the SOC only addresses the issue of the termination 
of the veteran's benefits under 38 C.F.R. § 3.557.  As noted 
in the Board's March 1999 Remand, neither the September 1994 
SOC nor the March 1998 SSOC contain the applicable law and 
regulations for sole administrative error and waiver of 
recovery of an overpayment-particularly 38 U.S.C.A. § 5302 
and 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.500(b)(2)-and a 
discussion thereof.  According to 38 C.F.R. § 19.29, a SOC 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board.  It must 
contain a summary of the applicable laws and regulations, 
with appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  Because the SOC and SSOC issued to the veteran in 
the present appeal did not contain a discussion of the 
regulations pertaining to sole administrative error and 
waiver of recovery of an overpayment, remand is also required 
to ensure him full procedural due process of law.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a March 1999 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should prepare an 
administrative decision concerning the 
validity of the debt in question, to 
specifically include consideration of the 
provisions of 38 C.F.R. § 3.500(b)(2) and 
whether the overpayment for the period 
from December 1, 1992 to April 22, 1993 
was the result of sole administrative 
error.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be provided to the 
veteran and his representative that 
addresses the creation of the overpayment 
in question and contains a recitation of 
the applicable laws and regulations 
insofar as sole administrative error is 
concerned.

2. The RO should furnish the veteran and 
his accredited representative with a 
statement of the case (SOC) concerning 
the issue of entitlement to waiver of 
recovery of an overpayment of 
compensation benefits in the amount of 
$8,131.  The SOC should provide the 
pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. §§ 1.962, 1.963, 1.965 
(1999), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  If, and only if, a timely 
substantive appeal is filed, that issue 
should be certified to the Board for 
appellate consideration.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



